Seventh separate and partial supplemental final decree, entered on May 27, 1968, in this condemnation proceeding, awarding to the fixture claimant in Damage Parcel No. 137, the sum of $4,500, unanimously modified on the law and on the facts to the extent of increasing claimant-appellant’s award by the additional sum of $15,000, with $50 costs and disbursements to claimant-appellant. Claimant seeks compensation for a monorail system consisting of a power hoist, a 46-foot crane carrier, three 80-foot long iron “ T ” bars with 93 anchor brackets and 15, 16-foot “ I ” beams, all of which were designed to fit the length and width of the particular building involved. Special Term held only the “I” beams to be compensable. Such rejection of the major portion of appellant’s claim conflicts with this court’s affirmance of a trade fixture award for a similar monorail system in Matter of City of New York [Tompkins Sq. Urban Renewal] (27 A D 2d 810) and is manifestly unfair in that it places claimant in the position of having to remove or abandon the “ T ” bars which are attached to the “T ” beams and remove the crane carrier and power hoist, all of which constituted an integrated unit. The additional amount awarded herein is justified by the present record. Settle order on notice. Concur—-Capozzoli, J. P., McGivern, Nunez, McNally and Tilzer, JJ.